Citation Nr: 0107414	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
joints.

2.  Entitlement to service connection for glaucoma of the 
right eye.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for an unspecified 
right eye disability as being proximately due to or the 
result of service connected disability of the absence of the 
left eye, acquired.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1947 to August 1974.

The veteran filed a claim in March 1999 for service 
connection for arthritis of the joins, glaucoma of the right 
eye, a right eye disability secondary to a service connected 
left eye disability, and for gout.  This appeal arises from 
the May 1999 rating decision from the Columbia, South 
Carolina Regional Office (RO) that denied the veteran's claim 
for service connection for arthritis of the joints, glaucoma 
of the right eye, an unspecified right eye disability as 
secondary to the service connected disability of acquired 
absence of the left eye, and gout.  A Notice of Disagreement 
was filed in July 1999 and a Statement of the Case was issued 
in August 1999.  A substantive appeal was filed in August 
1999 with no hearing requested.  In August 1999, the veteran 
requested a hearing at the RO before a local hearing officer.  
In November 1999, the above-mentioned RO hearing was held.


REMAND

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the service connection issues herein presented 
under governing law and regulations, and, as the veteran has 
not been appropriately informed of the legal basis for the 
denial of such claim, he may have been denied the opportunity 
to formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).    

In this case, it is noted that the veteran's DD 214 indicates 
that he was in service from July 1947 to August 1974; of 
record are service medical records dating from July 1951, 
only.  Therefore, an attempt should be made to obtain any 
additional service medical records, including from the period 
prior to July 1951.  In particular, records from Brooke Army 
Hospital and Tokyo Army Hospital should be obtained, if 
available.  

The veteran contended at the November 1999 RO hearing that he 
had treatment for the disabilities claimed on appeal at 
Moncrief Army Hospital; Fort Jackson; and the Columbia, South 
Carolina VA Medical Center.  These records and any other 
treatment records described by the veteran should be 
obtained.  In addition, at the hearing before the Regional 
Office, the veteran reported that Dr. Thompson at a VA 
medical facility attributed the arthritis of his right knee 
to military service.  The veteran should be invited to obtain 
a statement from this physician.  If any assistance is needed 
in locating this physician, the veteran should request help 
from the RO.

Further, as to the claim for service connection for an 
unspecified right eye disability as being proximately due to 
or the result of or being aggravated by the service connected 
disability of the acquired absence of the left eye, the RO 
should inform the veteran that he should specify the specific 
condition of the right eye, other than glaucoma, for which he 
is seeking service connection.  He should also provide 
medical evidence documenting the presence of a current right 
eye disability, other than glaucoma, and its relationship to 
the service connected eye.  

Finally, the veteran should be contacted regarding his claim 
for service connection for arthritis of the joints and be 
asked to specify the particular joints he is alleging are 
affected by arthritis, the date of onset of the arthritis of 
each joint, and the basis upon which he is requesting service 
connection; e.g. as having been directly incurred in service 
or as secondary to a service connected disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should make an attempt to 
secure any additional service medical 
records through official channels 
including any dated prior to July 1951.  
Of particular interest are records from 
Brooke Army Hospital and Tokyo Army 
Hospital where the veteran was treated 
for his shrapnel wounds.

3.  The veteran should be contacted 
regarding his claim for service 
connection for arthritis of the joints 
and be asked to specify for what joints 
he is claiming service connection and on 
what basis; e.g., as having been incurred 
in service on a direct or presumptive 
basis or as secondary to a service 
connected disability.  Inquiry should 
also be made of the veteran as to what 
right eye disability, other than 
glaucoma, he is alleging is secondary to 
his service connected left eye 
disability.  In addition, the veteran 
should obtain a statement from Dr. 
Thompson to the effect that it is at 
least as likely as not (the standard of 
proof required as to this issue) that 
arthritis of the knee is proximately due 
to or the result of or is being 
aggravated by his war wounds.  If the 
veteran needs assistance contacting this 
physician, he should request same from 
the RO.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for arthritis, 
glaucoma of the right eye, gout, and a 
right eye disability since service.  
After securing the necessary release, the 
RO should obtain these records, including 
those from Moncrief Army Hospital; Fort 
Jackson; and the Columbia, South Carolina 
VA Medical Center.

5.  If competent evidence of a current 
right eye disability, other than 
glaucoma, as secondary to service 
connected left eye disability is 
presented, the RO should provide the 
veteran an appropriate VA examination.  
If competent evidence of the presence of 
a right eye disability, other than 
glaucoma, related to the service 
connected left eye disability is not 
presented, the instructions pertaining to 
conducting an examination for the right 
eye, other than for glaucoma of the right 
eye, as referenced below should be 
crossed out before the case is referred 
for a VA examination.

6.  The appellant should be afforded a VA 
orthopedic examination regarding the 
claim for service connection for 
arthritis of the joints and gout.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination, and the examiner should 
indicate that he/she has reviewed the 
file.  The examination must encompass a 
detailed review of the veteran's relevant 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disabilities for 
which the veteran seeks service 
connection.

After reviewing the record and examining 
the appellant, the examiner should 
indicate whether the veteran has 
arthritis and of what joints.  The 
examiner should then opine, for each 
joint, whether it is at least as likely 
as not (50/50) that arthritis had its 
onset during the veteran's service or is 
otherwise related to an incident of 
service, was manifested within one year 
of final discharge from service, or was 
proximately due to or the result of or 
being aggravated by a service connected 
disability.  The underlined standard of 
proof should be utilized in formulating a 
response.  

The examiner should additionally review 
the service medical records as to the 
diagnosis of arthritis of the left middle 
finger in January 1969, and indicate 
whether there is current x-ray evidence 
of arthritis of the same joint. 

After reviewing the record and examining 
the appellant, the examiner should 
additionally opine whether it is at least 
as likely as not that the veteran has 
gout which had its onset during his 
service or is otherwise related to an 
incident of service.  The underlined 
standard of proof should be utilized in 
formulating a response.

The reasons and bases for any conclusion 
reached should be discussed.  The 
physician should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

7.  The veteran should be afforded an eye 
examination regarding glaucoma of the 
right eye, and, if appropriate, an 
unspecified right eye disability as being 
proximately due to or the result of or 
being aggravated by the service connected 
acquired absence of the left eye.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination, and the examiner should 
indicate that he/she has reviewed the 
claims folder.  The examination must 
encompass a detailed review of the 
veteran's relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the correct diagnosis of the 
right eye disability for which the 
veteran seeks service connection, the 
date of onset and the relationship of the 
disability to the service connected 
disability of acquired absence of the 
left eye as well as in determining the 
date of onset of the disability for which 
the veteran seeks direct service 
connection.

After reviewing the record and examining 
the appellant, the examiner should opine 
whether it is at least as likely as not 
that glaucoma of the right eye had its 
onset during the veteran's service or is 
otherwise related to an incident of 
service or whether it is proximately due 
to or the result of or being aggravated 
by a service connected disability.  The 
underlined standard of proof should be 
utilized in formulating a response.  The 
reasons and bases for any conclusion 
reached must be discussed.  The physician 
should review the record and note whether 
he or she agrees or disagrees with any 
opinion of record and the reasons 
therefore.

If the veteran submits competent evidence 
of the presence of a right eye 
disability, other than glaucoma, that is 
proximately due to or the result of or is 
being aggravated by a service connected 
disability, the examiner should review 
the record and examine the appellant.  
The examiner should answer the following 
questions below.  In so doing, the 
examiner should respond using any 
underlined phrase in formulating a 
response.  Any such phrase represents the 
standard of proof that the Board uses in 
adjudicating claims involving service 
connection.  The examiner should avoid 
using phrases like "possibly", "may 
have", "could have".  

I.  What is the current 
diagnosis(es) of any existing right 
eye disability, other than glaucoma, 
and when did each have its onset?

II.  Is it at least as likely as not 
that any current right eye 
disability, other than glaucoma, is 
proximately due to or the result of 
or being aggravated by the service 
connected disability of acquired 
absence of the left eye?  If 
aggravated, the degree of 
aggravation should be quantified to 
the extent feasible.

The reasons and bases for any conclusion 
reached should be discussed.  Specialist 
examinations should be conducted if 
indicated.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

8.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration of the case 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition, 
as to the claim for service connection 
for a right eye disability as being 
proximately due to or the result of 
service connected disability of acquired 
absence of the left eye.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




